Case 08-12229-MFW    Doc 12735-1     Filed 06/24/21    Page 1 of 10




                               Exhibit A

                    Settlement and Release Agreement
Case 08-12229-MFW   Doc 12735-1   Filed 06/24/21   Page 2 of 10
Case 08-12229-MFW   Doc 12735-1   Filed 06/24/21   Page 3 of 10
Case 08-12229-MFW   Doc 12735-1   Filed 06/24/21   Page 4 of 10
Case 08-12229-MFW   Doc 12735-1   Filed 06/24/21   Page 5 of 10
Case 08-12229-MFW   Doc 12735-1   Filed 06/24/21   Page 6 of 10
Case 08-12229-MFW   Doc 12735-1   Filed 06/24/21   Page 7 of 10
Case 08-12229-MFW   Doc 12735-1   Filed 06/24/21   Page 8 of 10
Case 08-12229-MFW   Doc 12735-1   Filed 06/24/21   Page 9 of 10
Case 08-12229-MFW   Doc 12735-1   Filed 06/24/21   Page 10 of 10
